CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 1 of 54




        TAYLOR DECLARATION
             EXHIBIT 1
6/22/2020                                          Coronavirus
                  CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 2 of 54




            There is a current outbreak of Coronavirus (COVID-19) disease          Find out more →




                                                                                                ©




       Coronavirus
                      Overview                            Prevention            Symptoms



      Coronavirus disease (COVID-19) is an infectious disease caused by a newly discovered
      coronavirus.

      Most people infected with the COVID-19 virus will experience mild to moderate respiratory
      illness and recover without requiring special treatment. Older people, and those with underlying
      medical problems like cardiovascular disease, diabetes, chronic respiratory disease, and cancer
      are more likely to develop serious illness.




https://www.who.int/health-topics/coronavirus#tab=tab_1                                                  1/2
6/22/2020                                          Coronavirus
                  CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 3 of 54


      The best way to prevent and slow down transmission is be well informed about the COVID-19
      virus, the disease it causes and how it spreads. Protect yourself and others from infection by
      washing your hands or using an alcohol based rub frequently and not touching your face.

      The COVID-19 virus spreads primarily through droplets of saliva or discharge from the nose
      when an infected person coughs or sneezes, so it’s important that you also practice respiratory
      etiquette (for example, by coughing into a flexed elbow).

      At this time, there are no specific vaccines or treatments for COVID-19. However, there are
      many ongoing clinical trials evaluating potential treatments. WHO will continue to provide
      updated information as soon as clinical findings become available.

      Stay informed:

            Protect yourself: advice for the public
            Myth busters
            Questions and answers
            Situation reports
            All information on the COVID-19 outbreak




      Stay safe                                                                                     +

      Situation updates                                                                             +

      Research and guidance                                                                         +




https://www.who.int/health-topics/coronavirus#tab=tab_1                                                 2/2
CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 4 of 54




        TAYLOR DECLARATION
             EXHIBIT 2
6/22/2020           CASE 0:20-cv-01205-ECT-TNLAbout COVID-19 - Minnesota
                                                 Document                Dept. of06/22/20
                                                                47-1 Filed       Health   Page 5 of 54
       (http://www.health.state.mn.us/index.html)




             About COVID-19
             On this page:
             COVID-19 disease
             How it spreads
             Severity
             Treatment
             Many unknowns
             More


             COVID-19 disease
                 COVID-19 is an infec ous disease.
                 The disease is caused by a coronavirus not found in people before.
                 It causes viral respiratory illness.
                 We are s ll learning about the new virus. We do not know yet:
                        How sick it may make diﬀerent people.
                        How well it passes between people.
                        Other features the new coronavirus may have.
                 We will share more informa on when we have it.

             Coronavirus Disease 2019 (COVID-19) Key Messages
             (http://www.health.state.mn.us/diseases/coronavirus/materials/keymessages.html)
             Basic overview of COVID-19 in mul ple languages.


             How it spreads
                 People can spread the COVID-19 disease to each other.
                 The disease is thought to spread by nose and mouth droplets when someone who is infected
                 coughs, sneezes or exhales.
                 The droplets can land in the mouths or noses of people nearby. It may be possible for people to
                 breathe the droplets into their lungs. It is important to stay 6 feet away from other people in public.
                 At home, someone who is sick should stay alone, in one room, as much as possible.
                 Droplets can land on surfaces and objects that other people then touch. It is important to wash your
                 hands before you touch your mouth, nose, face or eyes. Clean surfaces that are touched o en. Clean
                 surfaces o en if someone in the house is sick.
                 Infected people may be able to spread the disease before they have symptoms or feel sick.


             Severity
https://www.health.state.mn.us/diseases/coronavirus/basics.html                                                            1/4
6/22/2020         CASE 0:20-cv-01205-ECT-TNLAbout COVID-19 - Minnesota
                                               Document                Dept. of06/22/20
                                                              47-1 Filed       Health   Page 6 of 54
                 Many people with COVID-19 have mild illness. However, anyone can become severely ill from this
                 virus.
                 Based on current informa on and experience, older adults and people of any age who have serious
                 underlying medical condi ons have a greater risk of ge ng very sick from COVID-19. Ask your health
                 care provider if you have greater risk of ge ng sicker.
                 People at higher risk may be:
                      Age 65 and older.
                      Living in a nursing home or long-term care facility.
                      Any age if they have underlying health condi ons, especially if the condi ons are not well
                      controlled:
                          Chronic lung disease or moderate to severe asthma.
                          Serious heart condi ons.
                          Severe obesity with body mass index (BMI) of 40 or higher.
                          Diabetes.
                          Chronic kidney disease undergoing dialysis.
                          Liver disease.
                          Immunocompromised. Many condi ons can cause a person to be immunocompromised,
                          including cancer treatment, smoking, bone marrow or organ transplanta on, immune
                          deﬁciencies, poorly controlled HIV or AIDS, and prolonged use of cor costeroids and other
                          immune weakening medica ons.
                 For more informa on, see:
                      Managing Chronic Condi ons during COVID-19
                      (http://www.health.state.mn.us/people/conditions/index.html)
                      CDC: COVID-19 and HIV (https://www.cdc.gov/hiv/covid-19/index.html)
                      MATEC: COVID-19 Informa on for Persons Living with HIV in Minnesota (Google Doc)
                      (https://drive.google.com/file/d/1OpEzQqNP0dNDowYjxaf0PVARbh2b_Me-/edit)


             Treatment
                 COVID-19 has no known speciﬁc treatment.
                 Rest and drink lots of liquids.
                 If your symptoms get worse and you need a doctor, call your clinic or an emergency room before you
                 go there.


             Many unknowns
             As doctors and scien sts con nue to gather new informa on, it is important to take COVID-19 seriously.
             We know some of the nega ve eﬀects it can have, but we do not yet know all of the nega ve eﬀects it
             may have. It is important to keep working to slow the spread of the virus by staying home when you
             can, staying 6 feet away from others, wearing a mask, covering your coughs and sneezes, and washing
             your hands o en and well.


             Physical health effects
https://www.health.state.mn.us/diseases/coronavirus/basics.html                                                       2/4
6/22/2020         CASE 0:20-cv-01205-ECT-TNLAbout COVID-19 - Minnesota
                                               Document                Dept. of06/22/20
                                                              47-1 Filed       Health   Page 7 of 54
                 The virus that causes COVID-19 can aﬀect people in diﬀerent ways. Some can get very sick, while
                 most have mild or moderate symptoms and get be er without going to a clinic or into a hospital.
                 Some have no symptoms. Some people die.
                 Some people are in the hospital for weeks. Some may need to be put on a ven lator in order to
                 breathe and survive. Some may need to be put on a heart-lung bypass machine. The virus that
                 causes COVID-19 has been linked to increased:
                      Blood clo ng.
                      Strokes.
                      Heart damage.
                      Other organ damage.
                 For those that do get be er, they may have long-term health problems from the virus. The disease
                 may cause damage to the lungs, leading to ongoing trouble with breathing. New evidence shows
                 that COVID-19 can also lead to health problems in children. More research is needed to be er
                 understand how the virus may cause short and long-term illness.
                 More informa on:
                      Nervous system damage:
                      Neurologic Manifesta ons of Hospitalized Pa ents With Coronavirus Disease 2019 in Wuhan,
                      China (https://jamanetwork.com/journals/jamaneurology/fullarticle/2764549)
                      Heart damage:
                      The Harvard Gaze e: Coronavirus and the heart
                      (https://news.harvard.edu/gazette/story/2020/04/covid-19s-consequences-for-the-
                      heart/)
                      Risks for pregnant women and infants:
                      Neonatal Early-Onset Infec on With SARS-CoV-2 in 33 Neonates Born to Mothers With COVID-19
                      in Wuhan, China (https://jamanetwork.com/journals/jamapediatrics/fullarticle/2763787)
                      New complica ons in children:
                      For Parents: Mul system Inﬂammatory Syndrome in Children (MIS-C) associated with COVID-19
                      (https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/children/mis-c.html)
                      Possible sexual transmission:
                      Clinical Characteris cs and Results of Semen Tests Among Men With Coronavirus Disease 2019
                      (https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2765654)


             Other health effects
                 COVID-19 disease can cause more than physical health problems. COVID-19 is a con nuing threat to
                 the personal, ﬁnancial, and mental well-being of Minnesotans This stress can lead to health
                 problems. COVID-19 can cause stress when people:
                      Must be in the hospital.
                      Lose their jobs or cannot go to work.
                      Do not have money to pay bills.
                      Are separated from family and friends.



https://www.health.state.mn.us/diseases/coronavirus/basics.html                                                     3/4
6/22/2020         CASE 0:20-cv-01205-ECT-TNLAbout COVID-19 - Minnesota
                                               Document                Dept. of06/22/20
                                                              47-1 Filed       Health   Page 8 of 54
             More
                 Symptoms & Tes ng: COVID-19
                 (http://www.health.state.mn.us/diseases/coronavirus/symptoms.html)
                 What are the symptoms, when to get tested, and where to get tested.
                 If You Are Sick: COVID-19 (http://www.health.state.mn.us/diseases/coronavirus/sick.html)
                 What to do if you are sick and informa on on going to the doctor.
                 Protect Yourself & Others: COVID-19
                 (http://www.health.state.mn.us/diseases/coronavirus/prevention.html)
                 How to slow the spread, including informa on on masks and cloth face coverings and cleaning your
                 home.
                 Daily Life & Coping: COVID-19
                 (http://www.health.state.mn.us/diseases/coronavirus/cope.html)
                 Mul genera onal living, stress and coping, pets, and more.




Updated Tuesday, 16-Jun-2020 15:28:38 CDT




https://www.health.state.mn.us/diseases/coronavirus/basics.html                                                     4/4
CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 9 of 54




        TAYLOR DECLARATION
             EXHIBIT 3
6/22/2020                     WHO Director-General's opening
                 CASE 0:20-cv-01205-ECT-TNL                  remarks at47-1
                                                       Document         the media briefing
                                                                               Filed       on COVID-19 Page
                                                                                         06/22/20      - 11 March
                                                                                                               102020
                                                                                                                  of 54




   WHO Director-General's
   opening remarks at the media
   briefing on COVID-19 - 11
   March 2020
   11 March 2020


   Good afternoon.

   In the past two weeks, the number of cases of COVID-19 outside China has increased 13-fold, and
   the number of affected countries has tripled.

   There are now more than 118,000 cases in 114 countries, and 4,291 people have lost their lives.

   Thousands more are fighting for their lives in hospitals.

   In the days and weeks ahead, we expect to see the number of cases, the number of deaths, and the
   number of affected countries climb even higher.

   WHO has been assessing this outbreak around the clock and we are deeply concerned both by the
   alarming levels of spread and severity, and by the alarming levels of inaction.

   We have therefore made the assessment that COVID-19 can be characterized as a pandemic.

   Pandemic is not a word to use lightly or carelessly. It is a word that, if misused, can cause
   unreasonable fear, or unjustified acceptance that the fight is over, leading to unnecessary suffering
   and death.




https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020   1/4
6/22/2020                     WHO Director-General's opening
                 CASE 0:20-cv-01205-ECT-TNL                  remarks at47-1
                                                       Document         the media briefing
                                                                               Filed       on COVID-19 Page
                                                                                         06/22/20      - 11 March
                                                                                                               112020
                                                                                                                  of 54


   Describing the situation as a pandemic does not change WHO’s assessment of the threat posed by
   this virus. It doesn’t change what WHO is doing, and it doesn’t change what countries should do.

   We have never before seen a pandemic sparked by a coronavirus. This is the first pandemic caused
   by a coronavirus.

   And we have never before seen a pandemic that can be controlled, at the same time.

   WHO has been in full response mode since we were notified of the first cases.

   And we have called every day for countries to take urgent and aggressive action.

   We have rung the alarm bell loud and clear.

   ===

   As I said on Monday, just looking at the number of cases and the number of countries affected does
   not tell the full story.

   Of the 118,000 cases reported globally in 114 countries, more than 90 percent of cases are in just
   four countries, and two of those – China and the Republic of Korea - have significantly declining
   epidemics.

   81 countries have not reported any cases, and 57 countries have reported 10 cases or less.

   We cannot say this loudly enough, or clearly enough, or often enough: all countries can still change
   the course of this pandemic.

   If countries detect, test, treat, isolate, trace, and mobilize their people in the response, those with a
   handful of cases can prevent those cases becoming clusters, and those clusters becoming
   community transmission.

   Even those countries with community transmission or large clusters can turn the tide on this virus.

   Several countries have demonstrated that this virus can be suppressed and controlled.

   The challenge for many countries who are now dealing with large clusters or community
   transmission is not whether they can do the same – it’s whether they will.

   Some countries are struggling with a lack of capacity.

   Some countries are struggling with a lack of resources.




https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020   2/4
6/22/2020                     WHO Director-General's opening
                 CASE 0:20-cv-01205-ECT-TNL                  remarks at47-1
                                                       Document         the media briefing
                                                                               Filed       on COVID-19 Page
                                                                                         06/22/20      - 11 March
                                                                                                               122020
                                                                                                                  of 54


   Some countries are struggling with a lack of resolve.

   We are grateful for the measures being taken in Iran, Italy and the Republic of Korea to slow the
   virus and control their epidemics.

   We know that these measures are taking a heavy toll on societies and economies, just as they did in
   China.

   All countries must strike a fine balance between protecting health, minimizing economic and social
   disruption, and respecting human rights.

   WHO’s mandate is public health. But we’re working with many partners across all sectors to mitigate
   the social and economic consequences of this pandemic.

   This is not just a public health crisis, it is a crisis that will touch every sector – so every sector and
   every individual must be involved in the fight.

   I have said from the beginning that countries must take a whole-of-government, whole-of-society
   approach, built around a comprehensive strategy to prevent infections, save lives and minimize
   impact.

   Let me summarize it in four key areas.

   First, prepare and be ready.

   Second, detect, protect and treat.

   Third, reduce transmission.

   Fourth, innovate and learn.

   I remind all countries that we are calling on you to activate and scale up your emergency response
   mechanisms;

   Communicate with your people about the risks and how they can protect themselves – this is
   everybody’s business;

   Find, isolate, test and treat every case and trace every contact;

   Ready your hospitals;

   Protect and train your health workers.




https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020   3/4
6/22/2020                     WHO Director-General's opening
                 CASE 0:20-cv-01205-ECT-TNL                  remarks at47-1
                                                       Document         the media briefing
                                                                               Filed       on COVID-19 Page
                                                                                         06/22/20      - 11 March
                                                                                                               132020
                                                                                                                  of 54


   And let’s all look out for each other, because we need each other.

   ===

   There’s been so much attention on one word.

   Let me give you some other words that matter much more, and that are much more actionable.

   Prevention.

   Preparedness.

   Public health.

   Political leadership.

   And most of all, people.

   We’re in this together, to do the right things with calm and protect the citizens of the world. It’s
   doable.

   I thank you.


      Subscribe to the WHO newsletter →




https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020   4/4
CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 14 of 54




         TAYLOR DECLARATION
              EXHIBIT 4
6/22/2020                                                                      Cases in47-1
                                                CASE 0:20-cv-01205-ECT-TNL Document    the U.S. Filed
                                                                                                | CDC 06/22/20 Page 15 of 54




      Coronavirus Disease 2019 (COVID-19)

     Cases in the U.S.
     Last updated on June 21, 2020




                                            TOTAL CASES                                                        TOTAL DEATHS

                                        2,248,029                                                               119,615
                                            32,411 New Cases*                                                    560 New Deaths*




        Want More Data?
        CDC COVID Data Tracker




     Cases & Deaths by Jurisdiction

        38 jurisdictions report more than 10,000 cases of COVID-19.

     This map shows COVID-19 cases and deaths reported by U.S. states, the District of Columbia, New York City, and other U.S.-
     a liated jurisdictions. Hover over the map to see the number of cases and deaths reported in each jurisdiction. To go to a
     jurisdiction’s health department website, click on the jurisdiction on the map.




                                                                                                           Reported Cases
                                                                                                              0 to 1,000           1,001 to 5,000

                                                                                                              5,001 to 10,000      10,001 to 20,000

                                                                                                              20,001 to 40,000     40,001 or more




                 AS     GU     MH      FM     MP     PW      PR      VI




                                                                                                                Add U.S. Map to Your Website




        Cases & Deaths by County
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html                                                                              1/5
6/22/2020                                                                                      Cases in47-1
                                                                CASE 0:20-cv-01205-ECT-TNL Document    the U.S. Filed
                                                                                                                | CDC 06/22/20 Page 16 of 54




                  Select a state to view the number of cases and deaths by county. This data is courtesy of USAFacts.org 


                            Select a State

                                                                                                                                                                                     View County Data




     New Cases by Day
     The following chart shows the number of new COVID-19 cases reported each day in the U.S. since the beginning of the
     outbreak. Hover over the bars to see the number of new cases by day.
      Number of New Cases




                            40,000
                            35,000
                            30,000
                            25,000
                            20,000
                            15,000
                            10,000
                             5,000
                                 0
                                         0               20            20             0            0                 0              0                0            20             0
                                      202           20               20            202          202               202            202              202          /20            202
                                   22/          07/              23/           10/           26/             11/            27/                13/           29            14/
                                01/          02/              02/           03/           03/           04/              04/              05/            05/           06/




                                                                                                                         Cases    Reset




              View Data




     Cases by Age
     The following chart shows the age of people with COVID-19. Hover over each bar or click on the plus (+) sign below the chart
     to see the number of cases in each age group.
     Data were collected from 1,934,566 people, and age was available for 1,932,051 (99.9%) people.



                              836,619
                              717,102
      Number of Cases




                              597,585
                              478,068
                              358,551
                              239,034
                              119,517
                                     0
                                                      7                           44                         64                           74                         75+
                                                   0-1                      18-                        45-                         65-




              View Data




https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html                                                                                                                                2/5
6/22/2020                                                                            Cases in47-1
                                                      CASE 0:20-cv-01205-ECT-TNL Document    the U.S. Filed
                                                                                                      | CDC 06/22/20 Page 17 of 54




     Cases by Race/Ethnicity
     The following chart shows the race/ethnicity of people with COVID-19. Hover over each bar or click on the plus (+) sign below
     the chart to see the percentage for each race/ethnicity group. Select from the “Age” dropdown list to see the percentage for
     each age group.
     Data were collected from 1,934,566 people, but race/ethnicity was only available for 932,488 (48.2 %) people. CDC is working
     with states to provide more information on race/ethnicity for reported cases. The percent of reported cases that include
     race/ethnicity data is increasing.



                                                                                        Filtered by Age: All Ages

       Age All Ages
      Percent of Cases




                         30%
                         25%
                         20%
                         15%
                         10%
                          5%
                          0%
                                       an                n,               k,             Lat                th             ive                  ite,
                                  eric              Asia ic         Blac ic          nic/ no          le/O r,         Nat /                Wh ic
                               Am ian /                 n                 n    Hisp
                                                                                    a     i        ltip      e               n                    n
                                 Ind ska           isp a
                                                                   Hisp
                                                                        a                       Mu                     aii a                isp a
                                    Ala e,    Non-H           Non
                                                                  -                                       p a nic   Haw Other         Non-H
                                         iv                                                          -His                      ific
                                    Nat nic                                                      Non                     Pac r,
                                          a                                                                                    de
                                   -His
                                        p                                                                               Islan anic
                               Non                                                                                      -His
                                                                                                                              p
                                                                                                                    Non




            View Data




     These data only represent the geographic areas that contributed data on race/ethnicity. Every geographic area has a di erent racial and ethnic composition.
     These data are not generalizable to the entire U.S. population.


     If cases were distributed equally across racial and ethnic populations, one would expect to see more cases in those populations that are more highly
     represented in geographic areas that contributed data.




     Cases & Deaths among Healthcare Personnel
     Data were collected from 1,934,565 people, but healthcare personnel status was only available for 420,053 (21.7%) people.
     For the 83,365 cases of COVID-19 among healthcare personnel, death status was only available for 53,613 (64.3%).




                                              CASES AMONG HCP                                                                         DEATHS AMONG HCP

                                                   83,365                                                                                        463



                   Previous Data



                         CDC has moved the following information to the Previous U.S. COVID-19 Case Data page.


                            Level of community transmission by jurisdiction                    last updated May 18 2020
https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html                                                                                           3/5
6/22/2020                                                                      Cases in47-1
                                                CASE 0:20-cv-01205-ECT-TNL Document    the U.S. Filed
                                                                                                | CDC 06/22/20 Page 18 of 54

                 Level of community transmission by jurisdiction — last updated May 18, 2020
                 Total number of cases by day — last updated April 28, 2020
                 Number of cases by source of exposure — last updated April 16, 2020
                 Number of cases from Wuhan, China and the Diamond Princess cruise — last updated April 16, 2020
                 Number of cases by illness start date — last updated April 15, 2020




            About the Data



             Updated Daily


             This page is updated daily based on data con rmed at 4:00pm ET the day before.




             Reported by Jurisdiction’s Health Department

             Data on this page are reported voluntarily to CDC by each jurisdiction’s health department. CDC encourages all
             jurisdictions to report the most complete and accurate information that best represents the current status of the
             pandemic in their jurisdiction.




             Number of Jurisdictions


             There are currently 56 U.S.-a liated jurisdictions reporting cases of COVID-19. This includes 50 states, District of
             Columbia, Guam, New York City, the Northern Mariana Islands, Puerto Rico, and the U.S Virgin Islands. New York
             State’s case and death counts do not include New York City’s counts as they are separate jurisdictions.




             Con rmed & Probable Counts

             As of April 14, 2020, CDC case counts and death counts include both con rmed and probable cases and deaths. This
             change was made to re ect an interim COVID-19 position statement   issued by the Council for State and
             Territorial Epidemiologists on April 5, 2020. The position statement included a case de nition and made COVID-19 a
             nationally noti able disease. Nationally noti able disease cases are voluntarily reported to CDC by jurisdictions.


             A con rmed case or death is de ned by meeting con rmatory laboratory evidence for COVID-19.

             A probable case or death is de ned by one of the following:

                 Meeting clinical criteria AND epidemiologic evidence with no con rmatory laboratory testing performed for
                 COVID-19
                 Meeting presumptive laboratory evidence AND either clinical criteria OR epidemiologic evidence
                 Meeting vital records criteria with no con rmatory laboratory testing performed for COVID19

             Not all jurisdictions report con rmed and probable cases and deaths to CDC. When not available to CDC, it is noted
             as N/A.




             Accuracy of Data




https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html                                                            4/5
6/22/2020                                                                      Cases in47-1
                                                CASE 0:20-cv-01205-ECT-TNL Document    the U.S. Filed
                                                                                                | CDC 06/22/20 Page 19 of 54




            CDC does not know the exact number of COVID-19 illnesses, hospitalizations, and deaths for a variety of reasons.
            COVID-19 can cause mild illness, symptoms might not appear immediately, there are delays in reporting and testing,
            not everyone who is infected gets tested or seeks medical care, and there may be di erences in how jurisdictions
            con rm numbers.




            Changes & Fluctuations in Data


            Health departments may update case data over time when they receive more complete and accurate information.

            The number of new cases reported each day uctuates. There is generally less reporting on the weekends and
            holidays.




            Di erences between CDC and Jurisdiction Data


            If the number of cases or deaths reported by CDC is di erent from the number reported by jurisdiction health
            departments, data reported by jurisdictions should be considered the most up to date. The di erences may be due




         More Information

            COVIDView – A Weekly Surveillance Summary of U.S. COVID-19 Activity


            Previous U.S. COVID-19 Case Data

            FAQ: COVID-19 Data and Surveillance

            Testing Data in the U.S.


            World Map


            Health Departments



                                                                                                                               Page last reviewed: June 21, 2020




https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html                                                                                           5/5
CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 20 of 54




         TAYLOR DECLARATION
              EXHIBIT 5
6/22/2020         Proclamation
                 CASE          on Declaring a National Emergency
                         0:20-cv-01205-ECT-TNL                   Concerning the
                                                              Document          Novel Coronavirus
                                                                              47-1                Disease (COVID-19)
                                                                                       Filed 06/22/20        Page Outbreak  | The White House
                                                                                                                     21 of 54




                                                                 PROCLAMATIONS



             Proclamation on Declaring a National Emergency
            Concerning the Novel Coronavirus Disease (COVID-
                              19) Outbreak
                                                            Issued on: March 13, 2020


                                                                     ★ ★ ★

        In December 2019, a novel (new) coronavirus known as SARS-CoV-2 (“the virus”) was first detected
        in Wuhan, Hubei Province, People’s Republic of China, causing outbreaks of the coronavirus
        disease COVID-19 that has now spread globally. The Secretary of Health and Human Services (HHS)
        declared a public health emergency on January 31, 2020, under section 319 of the Public Health
        Service Act (42 U.S.C. 247d), in response to COVID-19. I have taken sweeping action to control the
        spread of the virus in the United States, including by suspending entry of foreign nationals seeking
        entry who had been physically present within the prior 14 days in certain jurisdictions where
        COVID-19 outbreaks have occurred, including the People’s Republic of China, the Islamic Republic
        of Iran, and the Schengen Area of Europe. The Federal Government, along with State and local
        governments, has taken preventive and proactive measures to slow the spread of the virus and
        treat those a ected, including by instituting Federal quarantines for individuals evacuated from
        foreign nations, issuing a declaration pursuant to section 319F-3 of the Public Health Service Act
        (42 U.S.C. 247d-6d), and releasing policies to accelerate the acquisition of personal protective
        equipment and streamline bringing new diagnostic capabilities to laboratories. On March 11, 2020,
        the World Health Organization announced that the COVID-19 outbreak can be characterized as a
        pandemic, as the rates of infection continue to rise in many locations around the world and across
        the United States.


        The spread of COVID-19 within our Nation’s communities threatens to strain our Nation’s healthcare
        systems. As of March 12, 2020, 1,645 people from 47 States have been infected with the virus that

https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/   1/3
6/22/2020         Proclamation
                 CASE          on Declaring a National Emergency
                         0:20-cv-01205-ECT-TNL                   Concerning the
                                                              Document          Novel Coronavirus
                                                                              47-1                Disease (COVID-19)
                                                                                       Filed 06/22/20        Page Outbreak  | The White House
                                                                                                                     22 of 54
        causes COVID-19. It is incumbent on hospitals and medical facilities throughout the country to
        assess their preparedness posture and be prepared to surge capacity and capability. Additional
        measures, however, are needed to successfully contain and combat the virus in the United States.


        NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States, by the authority vested in
        me by the Constitution and the laws of the United States of America, including sections 201 and 301
        of the National Emergencies Act (50 U.S.C. 1601 et seq.) and consistent with section 1135 of the
        Social Security Act (SSA), as amended (42 U.S.C. 1320b-5), do hereby find and proclaim that the
        COVID-19 outbreak in the United States constitutes a national emergency, beginning March 1, 2020.
        Pursuant to this declaration, I direct as follows:


        Section 1. Emergency Authority. The Secretary of HHS may exercise the authority under section
        1135 of the SSA to temporarily waive or modify certain requirements of the Medicare, Medicaid, and
        State Children’s Health Insurance programs and of the Health Insurance Portability and
        Accountability Act Privacy Rule throughout the duration of the public health emergency declared in
        response to the COVID-19 outbreak.


        Sec. 2. Certification and Notice. In exercising this authority, the Secretary of HHS shall provide
        certification and advance written notice to the Congress as required by section 1135(d) of the SSA
        (42 U.S.C. 1320b-5(d)).


        Sec. 3. General Provisions. (a) Nothing in this proclamation shall be construed to impair or
        otherwise a ect:


        (i) the authority granted by law to an executive department or agency, or the head thereof; or


        (ii) the functions of the Director of the O ice of Management and Budget relating to budgetary,
        administrative, or legislative proposals.


        (b) This proclamation shall be implemented consistent with applicable law and subject to the
        availability of appropriations.


        (c) This proclamation is not intended to, and does not, create any right or benefit, substantive or
        procedural, enforceable at law or in equity by any party against the United States, its departments,
        agencies, or entities, its o icers, employees, or agents, or any other person.
https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/   2/3
6/22/2020         Proclamation
                 CASE          on Declaring a National Emergency
                         0:20-cv-01205-ECT-TNL                   Concerning the
                                                              Document          Novel Coronavirus
                                                                              47-1                Disease (COVID-19)
                                                                                       Filed 06/22/20        Page Outbreak  | The White House
                                                                                                                     23 of 54
        IN WITNESS WHEREOF, I have hereunto set my hand this thirteenth day of March, in the year of our
        Lord two thousand twenty, and of the Independence of the United States of America the two
        hundred and forty-fourth.


                                                               DONALD J. TRUMP




https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/   3/3
CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 24 of 54




         TAYLOR DECLARATION
              EXHIBIT 6
6/22/2020                             All 50 states under
                   CASE 0:20-cv-01205-ECT-TNL             disaster declaration
                                                       Document         47-1for first
                                                                                Filed time06/22/20
                                                                                          in US history | TheHill
                                                                                                          Page 25 of 54




                                             All 50 states under disaster
                                             declaration for irst time in US
                                             history
                                             BY JUSTINE COLEMAN - 04/12/20 04:31 PM EDT




        Just In...
                                             17,515         SHARES                                                        SHARE   TW



        2 people killed, 7 others
        hurt in shooting at NC
        block party
        STATE WATCH — 2S AGO                      All 50 states under disaster declaration for first ti…

        Trump refuses to say if
        he slowed down
        coronavirus testing
        CORONAVIRUS REPORT
        — 26S AGO



        The Hill's 12:30 Report:
        Fallout from Trump's
        weekend rally
        12:30 REPORT — 2M 15S AGO



        Pelosi: 'Appalling' for
        Trump to delay Chinese
        sanctions over Uighur                  All 50 states are under a major disaster declaration for the irst time in U.S.
        detention camps                        history, after President Trump approved Wyoming’s declaration Saturday.
        HOUSE — 10M 6S AGO
                                               Within 22 days, Trump declared a major emergency in all 50 states and
                                               most territories through the Federal Emergency Management Agency
        Get the 'F' out of the
        FDA                                    (FEMA). The inal disaster declaration occurred on the same day U.S.
        OPINION — 22M 4S AGO                   surpassed Italy to become the country with the most deaths from the
                                               virus.

        Watch live: White House                Trump approved the irst major disaster declaration for coronavirus in
        press secretary
                                               New York on March 20, followed two days later by Washington and
        Kayleigh McEnany
        holds brie ing                         California, the early hot spots of the virus. New York has become the
        IN THE NEWS — 52M 2S AGO               hardest-hit state, recording 188,694 positive cases and 9,385 deaths from
                                               the virus, according to the state’s health department.
        The US-Sudan 1998
                                               The U.S. Virgin Islands, the Northern Mariana Islands, Washington, D.C.,
        bombing settlement
        agreement is vital to                  Guam and Puerto Rico all received approved major disaster declarations.
        national security                      American Samoa is the only U.S. territory that has not received a disaster
        OPINION — 52M 3S AGO                   designation.

                                               Trump praised the declarations in a tweet Sunday, saying, "We are
        Cuomo calls blaming
                                               winning, and will win, the war on the Invisible Enemy!"
        his o ice for nursing
        home deaths a 'political
        charade'
        STATE WATCH — 54M 21S AGO


https://thehill.com/policy/healthcare/public-global-health/492433-all-50-states-under-disaster-declaration-for-first              1/2
6/22/2020                             All 50 states under
                   CASE 0:20-cv-01205-ECT-TNL             disaster declaration
                                                       Document         47-1for first
                                                                                Filed time06/22/20
                                                                                          in US history | TheHill
                                                                                                          Page 26 of 54
        VIEW ALL
                                                         Donald J. Trump
                                                         @realDonaldTrump

                                                  For the first time in history there is a fully signed Presidential Disaster
                                                  Declaration for all 50 States. We are winning, and will win, the war on
                                                  the Invisible Enemy!
                                                     238K 2:25 PM - Apr 12, 2020

                                                     83.1K people are talking about this


        Related News          by




                                                Trump: Foreign countries will print 'millions of mail-in ballots' in...

                                                The Hill's Morning Report - Presented by Facebook - After rough
                                                week...

        ABC News to air Bolton
        interview shortly…                     The FEMA declaration makes federal funding available to the states to use
                                               to ight the spread of the virus. State and local governments have
                                               struggled to obtain enough medical supplies amid the pandemic, with
                                               some governors saying there have been bidding wars between states and
                                               with the federal government.

        Federal judge orders                   The U.S. has the most cases in the world at at least 547,681, leading to at
        Seattle police to halt…                least 21,686 deaths, according to data from Johns Hopkins University. Italy
                                               has documented at least 19,899 fatalities.

                                               Worldwide, more than 1.8 million cases have been identi ied, leading to at
                                               least 113,362 deaths.

                                               TAGS DONALD TRUMP FEMA FEDERAL EMERGENCY MANAGEMENT AGENCY CORONAVIRUS
        Michigan mayor: 'I will                COVID-19 MAJOR DISASTER DECLARATION CORONAVIRUS DEATHS

        be cruci ied if I vote…
                                                                           SHARE                   TWEET




    THE HILL 1625 K STREET, NW SUITE 900 WASHINGTON DC 20006 | 202-628-8500 TEL | 202-628-8503 FAX
    THE CONTENTS OF THIS SITE ARE ©2020 CAPITOL HILL PUBLISHING CORP., A SUBSIDIARY OF NEWS COMMUNICATIONS, INC.




https://thehill.com/policy/healthcare/public-global-health/492433-all-50-states-under-disaster-declaration-for-first            2/2
CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 27 of 54




         TAYLOR DECLARATION
              EXHIBIT 7
 ThisCASE
      document  is made available electronically
           0:20-cv-01205-ECT-TNL                 by the Minnesota
                                             Document             Legislative
                                                         47-1 Filed           Reference
                                                                       06/22/20     PageLibrary
                                                                                           28 ofas54
                                                                                                   part of
 an ongoing digital archiving project. http://www.leg.state.mn.us/lrl/execorders/execorders.asp




                             Governor Tim Walz
                            Emergency Executive Order 20-01

Declaring a Peacetime Emergency and Coordinating Minnesota's Strategy to
                   Protect Minnesotans from COVID-19

I, Tim Walz, Governor of the State of Minnesota, by the authority vested in me by the
Constitution and applicable statutes, issue the following Executive Order:

The infectious disease known as COVID-19, an act of nature, has now been detected in 118
countries and territories, including the United States. COVID-19 has been reported in 42 states.
There are over 1,600 confirmed cases nationwide, including fomieen in Minnesota.

The U.S. Depaiiment of Health and Human Services Secretai·y has declared a public health
emergency for the United States to aid the nation's healthcare community in responding to
COVID-19. The World Health Organization has recently assessed that this outbreak can be
characterized as a pandemic.

In coordination with other state agencies, local governments, and paiiners in the private sector,
the Minnesota Depaiiment of Health ("MDH") has been preparing for and responding to the
COVID-19 pandemic in Minnesota.

On April 4, 2019, I issued Executive Order 19-22, which assigned emergency responsibilities to
state agencies to respond to and assist in recovery from the effects of natural or technological
emergencies, including responsibility to engage in emergency preparedness effo1ts. On April 4,
2019, I also issued Executive Order 19-23, which directed state agencies to engage in continuity
of government and continuity of operations planning. That Executive Order established the
Continuity Policy Coordination Sub-Cabinet to develop and maintain a framework for a
continuity of government plan, and to oversee agency continuity of operations planning, led by
Minnesota Management and Budget ("MMB").

Minnesota has taken proactive steps to ensure that we are ahead of the curve on COVID-19
prevention and response. Our State has been actively conducting continuity planning for state
agency operations. MMB activated its Statewide Contingency Response Team ("SCRT"), which
meets regularly to coordinate and direct state agencies to ensure priority government services
continue. State agency emergency managers and continuity coordinators from the agencies have



                                                   1
    CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 29 of 54




been meeting together and sharing information related to emergency management and continuity
of operations planning activities.

The State also has activated our Joint Information Center ("JIC"), led by the Department of
Public Safety ("DPS") and MDH. The JIC is responsible for sharing operational updates and
keeping the public informed on COVID-19. This group convenes daily to provide consistent,
coordinated, and timely information.

Agencies have activated their internal command or continuity teams and have been reviewing
their emergency response and continuity plans, which are plans in place that outline how
agencies will provide priority services during an emergency. Agencies have been reviewing their
priority services and preparing their employees with the goal of providing uninterrupted priority
services throughout an emergency.

On January 29, 2020, MDH instituted its Incident Command System ("ICS"). The ICS provides
a standardized approach to the command, control, and coordination of emergency response.
MDH convened a state agency COVID-19 coordinating group on March 3, 2020. DPS's
Division of Homeland Security and Emergency Management ("HSEM") activated the State
Emergency Operations Center on March 6, 2020.

MDH remains in close contact with federal, state, and local partners, and the Commissioner of
Health recently convened a group of experts, including healthcare professionals (doctors, nurses,
administrators, insurers), government partners (cities, counties, tribal nations), business and labor
leaders, educators (child care, K-12, higher ed), public health experts, and authorities on long
term care and Minnesota's aging population. This cross-sector group provides guidance to the
Commissioner on MDH's strategies for responding to COVID-19.

As part of the response, MDH experts have been providing timely information and education to
the public and stakeholders through up-to-date website information, regular press briefings, and
calls for stakeholders such as schools, long-tern care facilities, healthcare providers, and the
business community. MDH's COVID-19 website, with materials available in 16 languages, has
been accessed by thousands of Minnesotans.

Local resources are inadequate to fully address the COVID-19 pandemic. We must continue to
take this pandemic seriously, and there are sensible steps that Minnesotans and our state
government can take to protect all Minnesotans by slowing the spread of COVID-19, prioritizing
our healthcare resources, and safeguarding at-risk communities.

For these reasons, I declare a peacetime emergency in Minnesota and order as follows:

        1. In consultation with federal, state, and local partners, tribal nations, relevant experts,
           and stakeholders, MDH will continue to lead the coordination of the State's response
           to COVID-19.

        2. HSEM will continue to assist MDH and coordinate support through the State
           Emergency Operations Center and in accordance with the Minnesota Emergency
           Operations Plan.


                                                  2
    CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 30 of 54




      3. All state agencies, in cooperation with appropriate federal agencies, will work to
         support healthcare providers, tribal and local governments, and public health
         organizations as they respond to COVID-19.

       4. The Minnesota National Guard will ensure that it is ready to assist as needed during
          this peacetime emergency.

       5. In consultation with the Centers for Disease Control and Prevention, as well as public
          health, medical, and other experts, MDH will continue to provide guidance that is
          accessible and transparent to all Minnesotans, including guidance on how to best
          prevent and reduce community spread of COVID-19 within Minnesota and manage
          critical healthcare resources.

       6. I encourage individual Minnesotans to help protect all Minnesotans by continuing
          their individual prevention efforts such as staying home when feeling sick, frequently
          washing their hands, and monitoring information about COVID-19.

       7. I urge and advise Minnesotans to follow MDH guidance regarding hygiene, public
          gatherings, social distancing, and healthcare use. Minnesotans should regularly check
          MDH's COVID-19 webpage: https://wwvv.health.state.mn.us/diseases/coronavirus/

       8. As circumstances require, and pursuant to relevant law, I will issue orders and rules to
          protect public health and safety. All state agencies are directed to submit proposals
          for such orders and rules to my office.

This Executive Order and declaration of peacetime emergency is effective immediately under
Minnesota Statutes 2019, section 4.035, subdivision 2, and its duration is governed by Minnesota
Statutes 2019, section 12.31, subdivision 2.

Signed on March 13, 2020.




Filed According to Law:




Steve Simon
Secretary of State




                                                3
    CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 31 of 54



                                            RESOLUTION



RESOLVED, by the Executive Council of the State of Minnesota, at its emergency meeting on March 16,
2020, that it approves the following:

        Extend peacetime emergency declared in State of Minnesota, Executive Department,
Emergency Executive Order 20-01 Declaring a Peacetime Emergency and Coordinating Minnesota’s
Strategy to Protect Minnesotans from COVID-19 as required by Minnesota Statutes 9.061.



Approved by Executive Council

          March 16, 2020
DATE: ______________________________

BY: ________________________________
     ____________________________




                                                                                     Filed on March 16, 2020
                                                                                     Office of the Minnesota
                                                                                     Secretary of State,
                                                                                     Steve Simon
CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 32 of 54




         TAYLOR DECLARATION
              EXHIBIT 8
6/22/2020                                                                    How Coronavirus
                                                CASE 0:20-cv-01205-ECT-TNL Document    47-1  Spreads | CDC
                                                                                                 Filed   06/22/20 Page 33 of 54




      Coronavirus Disease 2019 (COVID-19)

     How COVID-19 Spreads
     Updated June 16, 2020

     COVID-19 is thought to spread mainly through close contact from person-to-person. Some people without symptoms may be
     able to spread the virus. We are still learning about how the virus spreads and the severity of illness it causes.



     Person-to-person spread
     The virus is thought to spread mainly from person-to-person.

             Between people who are in close contact with one another (within about 6 feet).
             Through respiratory droplets produced when an infected person coughs, sneezes, or talks.
             These droplets can land in the mouths or noses of people who are nearby or possibly be inhaled into the lungs.
             COVID-19 may be spread by people who are not showing symptoms.



     The virus spreads easily between people
     How easily a virus spreads from person-to-person can vary. Some viruses are highly contagious, like measles, while other
     viruses do not spread as easily. Another factor is whether the spread is sustained, which means it goes from person-to-
     person without stopping.

     The virus that causes COVID-19 is spreading very easily and sustainably between people. Information from the ongoing
     COVID-19 pandemic suggests that this virus is spreading more e ciently than in uenza, but not as e ciently as measles,
     which is highly contagious. In general, the more closely a person interacts with others and the longer that interaction, the
     higher the risk of COVID-19 spread.



     The virus may be spread in other ways
     It may be possible that a person can get COVID-19 by touching a surface or object that has the virus on it and then touching
     their own mouth, nose, or possibly their eyes. This is not thought to be the main way the virus spreads, but we are still
     learning more about how this virus spreads.



     Spread between animals and people
             At this time, the risk of COVID-19 spreading from animals to people is considered to be low. Learn about COVID-19 and
             pets and other animals.
             It appears that the virus that causes COVID-19 can spread from people to animals in some situations. CDC is aware of a
             small number of pets worldwide, including cats and dogs, reported to be infected with the virus that causes COVID-19,
             mostly after close contact with people with COVID-19. Learn what you should do if you have pets.



     Protect yourself and others
     The best way to prevent illness is to avoid being exposed to this virus. You can take steps to slow the spread.

             Maintain good social distance (about 6 feet). This is very important in preventing the spread of COVID-19.
             Wash your hands often with soap and water. If soap and water are not available, use a hand sanitizer that contains at
             least 60% alcohol.
             Routinely clean and disinfect frequently touched surfaces.

https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html                                                 1/2
6/22/2020                                                                    How Coronavirus
                                                CASE 0:20-cv-01205-ECT-TNL Document    47-1  Spreads | CDC
                                                                                                 Filed   06/22/20 Page 34 of 54


             Cover your mouth and nose with a cloth face covering when around others.


     Learn more about what you can do to protect yourself and others.



         More Information

         ASL Video Series: How does COVID-19 Spread?


                                                                                                                                  Page last reviewed: June 16, 2020




https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-spreads.html                                                                                 2/2
CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 35 of 54




         TAYLOR DECLARATION
              EXHIBIT 9
            CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 36 of 54




From:                              Hegg, Stella (OSS) <stella.hegg@state.mn.us>
Sent:                              Friday, June 19, 2020 4:47 PM
To:                                Department, Elections (OSS)
Subject:                           2020 State Primary AB-MB Witnesses & Postmark Changes related to LaRose et al v.
                                   Simon, Case 62-CV-20-3149
Attachments:                       AB Instructions_Reg_ThirdEnv-2020STP.pdf; AB Instructions_NR_ThirdEnv-2020STP.pdf;
                                   MB Instructions-2020STP.pdf; AB Instructions_UOCAVA_ThirdEnv-2020STP.pdf; AB
                                   Instructions_UOCAVA_ET-2020STP.pdf; AB-MB Insert for Registered Voters -
                                   2020STP.pdf; AB Insert for Non-Registered Voters - 2020STP.pdf; Reg Voter Signature
                                   Envelope Sticker-Stamp Suggestion Sheet.pdf

Importance:                        High


                                       Office of the Minnesota Secretary of State
                                                    Elections Division

For Your Immediate Attention!

Dear County Election Administrators:

Please share (ASAP) this email and attachments with your municipalities who are delegated to conduct absentee voting
for their residents.

These changes are necessitated by the order of the court in LaRose et al v. Simon, on June 17, 2020, Case 62‐CV‐20‐
3149.

Attached you will find:

1. A new set of instructions for all absentee and mail ballot voters to be sent out with 2020 state primary ballot packets.
                  These must be sent with all 2020 state primary ballot packets.
2. Two types of “inserts” that should be placed in registered, mail ballot and non‐registered ballot packets.
                  The “inserts” to be photocopied on “brightly colored” paper so that it stands out to the voter.
3. A suggestion/informational document regarding registered and mail ballot voter signature envelopes.

OSS Webpages Regarding Absentee & Mail Ballot Voting
We are “in the works” to update all OSS webpages regarding “witnesses” and “postmarking” of returned ballots. We
hope to have everything updated by Monday.

Automated emails with attachments for UOCAVA “email” voters
We are working with IT today to update the “hard coded” sentences that are in the auto‐email and the attachments. It
should all be updated by late Monday. Please do not send UOCAVA “email” voters their emails until all the language is
updated to reflect the “post mark” of returned ballots.

Absentee & Mail Voting Guides
We are working to update both guides so that we address “witnesses” for registered and mail ballot voters and “post
marks” for returned ballots. I hope to have these both done by early Tuesday morning. I am spending a great deal of
time updating the “pictures” of envelopes to “reject” or to “accept.”


                                                             1
              CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 37 of 54
These are challenging, ever changing times. We appreciate all your work and your patience with us as we navigate and
try to quickly communicate “all the changes.”

Best,

Stella Mary Hegg, MPA
Senior State Program Administrator
Office of Minnesota Secretary of State, Steve Simon
180 State Office Building, 100 Rev. Dr. Martin Luther King Jr. Blvd.
St. Paul, MN 55155
Phone: 651‐556‐0646
E‐mail: stella.hegg@state.mn.us
Website: https://www.sos.state.mn.us/




                                                                       2
                                 CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 38 of 54

The “Witness” section of 2020 State Primary AB & MB registered voter signature envelopes
You have several options to alter the witness portion of the envelope for a registered voter, or inform a registered voter that the witness is not required, as the
consent decree does not require a sticker/stamp to be placed over the signature envelope’s “witness” section.
If 2020 state primary “registered” AB-MB ballot packets have already been prepared and it is difficult to place stickers/stamp on the “registered” AB-MB
signature envelopes, rest assured, it is not required. However, if you do not choose to place the sticker on the envelope over the witness signature area, you
must either include with each ballot the insert that OSS has provided explaining that the witness signature is not required for the 2020 Primary Election or draw
an “X” through the witness signature area on the envelope, or both.
If a sticker/stamp is not placed on the “registered” AB-MB signature envelope, make sure that the ballot board members are well-trained and overly-reminded
that missing witness information and signature is not a reason to reject a registered voter’s AB or MB returned, voted ballot.
If you would like to add a sticker or stamp to signature envelopes, here are our suggestions:




                                                                          A witness is not required for
                                                                         registered absentee voters for
                                                                           the 2020 Minnesota State
                                                                                    Primary.




 Signature Envelope-Registered (horizontal version)
      A sticker or stamp that is 4 x 4” should cover the Witness section.
      It should state:
                A witness is not required for registered absentee voters for the 2020 Minnesota State Primary.
CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 39 of 54
                                   Signature Envelope-Registered
                                        A sticker or stamp that is 4 x 4” should cover the Witness section.
                                        It should state:
                                                  A witness is not required for registered absentee voters for
                                                  the 2020 Minnesota State Primary.
CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 40 of 54
                                        Signature Envelope-Registered-Agent Delivery
                                             A sticker or stamp that is 4 x 4” should cover the Witness
                                               section.
                                             It should state:
                                                        A witness is not required for registered absentee
                                                        voters for the 2020 Minnesota State Primary.
                               CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 41 of 54




                                                                          A witness is not required for
                                                                        registered mail ballot voters for
                                                                           the 2020 Minnesota State
                                                                                   Primary.




Signature Envelope-Mail Ballot (horizontal version)
     A sticker or stamp that is 4 x 4” should cover the Witness section.
     It should state:
               A witness is not required for registered mail ballot voters for the 2020 Minnesota State Primary.
                 CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 42 of 54
                                                    Signature Envelope-Mail Ballot (horizontal version)
                                                         A sticker or stamp that is 4 x 4” should cover the Witness section.
                                                         It should state:
                                                                   A witness is not required for registered mail ballot voters for
                                                                   the 2020 Minnesota State Primary.




   A witness is not
required for registered
 mail ballot voters for
 the 2020 Minnesota
    State Primary.
 CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 43 of 54




           New for the 2020 State Primary!!



                 Non-Registered Minnesota Voters




Your returned ballot must be postmarked on or before
  Election Day (August 11, 2020) and received by your
county by the day before the county canvass, which may
   take place on the second or third day following the
                        election.
               CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 44 of 54
Instructions
How to vote by absentee ballot
for military and overseas voters sent ballots electronically for the 2020 state primary
Note: Your ballot must be printed out and physically returned. It cannot be returned electronically.

                               ▪    A printer
         You will need:
                               ▪    A pen with black ink
                               ▪    Two envelopes (you have 3 options):
                                            Address your own blank envelopes by hand
                                            Print the envelope templates directly onto envelopes (print the mailing envelope
                                             onto an envelope approximately 4 ⅛ inches by 9 ½ inches so that everything is
                                             positioned according to postal regulations)
                                            If you do not have access to any envelopes, create the envelopes by folding and
                                             taping or gluing the attachments.
                               ▪    Your ID number
                                    Minnesota driver’s license number, Minnesota ID card number, U.S. passport number,
                                    or the last four digits of your Social Security number.
                                    See below if you do not have access to any of these numbers.


       Print the materials
    ▪      Print your ballot, the Certificate of Eligibility, and the envelope templates if you are                             1
           using them.
    ▪      Please note that the ballot may take multiple pages.
    ▪      Your printer should automatically scale the documents to fit on the printable area of
           the page. Just be sure that none of the words or ovals are cut off.

 Vote!
    ▪    Mark your votes in private.
                                                                                                                                2
    ▪    Follow the instructions on the ballot.
    ▪    Do not write your name or an ID number anywhere on the ballot.
    ▪    Do not vote for more candidates than allowed.
                   If you do, your votes for that office will not count.
      See below if you make a mistake on your ballot.

       Use one of the envelopes as the ballot envelope
                                                                                                                                3
    ▪      Put your ballot in this envelope to keep your votes private.
    ▪      Seal the envelope.
    ▪      Do not write on this envelope.

       Fill out the Certificate of Eligibility completely
    ▪      Print your name and your Minnesota street address, including city (present or last).
    ▪      Print your e-mail address and phone number (optional).
                                                                                                                                44
    ▪      Print your Minnesota driver’s license number, Minnesota ID card number,
           passport number, or the last four digits of your Social Security number.
           Be sure to use one of the same numbers that you provided on your absentee ballot
           application.
                    If you do not have access to any of these documents, leave this space blank.
    ▪      Read and sign the oath.
                CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 45 of 54
 Put it all together
     ▪    Attach the Certificate of Eligibility to the ballot envelope.
                                                                                                                                                  5
     ▪    Your second envelope is the return (mailing) envelope.
     ▪    Put the ballot envelope and the Certificate of Eligibility into the return envelope.
     ▪    Seal the return envelope.
     ▪    Address the return envelope to:
              Official Absentee Balloting Material
              _________ County
              [Street address]
              [City], MN [Zip Code]
               USA
 Return your ballot by Election Day to the address above
     ▪ Send it so it postmarked on or before Election Day, using mail, a package delivery
         service, or the diplomatic pouch at a U.S. embassy or consulate.                                                                         6

     ▪ Important Detail regarding returned ballots: Your returned ballot must be post-
         marked on or before Election Day (August 11, 2020) and received by your county by
         the day before the county canvass, which may take place on the second or third day
         following the election.
     ▪ Postage is not required if the postal permit is on the envelope and it is sent using
         U.S. mail, U.S. military mail, or the diplomatic pouch. Postage may be required if you
         use a foreign mail service or a package delivery service.
To check the status of your absentee ballot, visit http://www.mnvotes.org
If you need any help while voting, please contact your county elections office at [insert e-mail address] or [insert telephone num-
ber].


Correcting a mistake
     ▪    Print out a new ballot, or
     ▪    Ask for a new ballot from your election office, or
     ▪    Completely cross out the name of the candidate you accidentally marked
          and then mark your ballot for the candidate you prefer (do not initial your
          corrections).

If you have a disability:

   If you have a disability or cannot mark your ballot, another person may assist you by marking your ballot at your
   direction, assembling the materials, and filling out the forms for you.
   When signing the Certificate of Eligibility, Minnesota law says you may:
   ▪ Sign the Certificate yourself, or
   ▪ Make your mark, or
   ▪ Ask another person to sign for you in your presence. (Have this person sign their own name as well.)
   ▪ If you have adopted the use of a signature stamp for all purposes of signature, you may use your signature stamp
       or ask another person to use your signature stamp in your presence.
                                                                       Minnesota Statutes, section 645.44, subdivision 14
   Please note: Voting is not covered by a power of attorney. A person with power of attorney may only sign for you
                in your presence, as outlined above.

    Confidentiality Notice: If your ballot envelope is accepted, your name and address is available to the public upon that acceptance, when used for
    elections, political and law enforcement purposes. Otherwise, the data you supply on your Certificate of Eligibility is restricted to election officials
    until 8:00 p.m. on Election Day. After that time, your certificate and the data on it, other than your identification number, are public information.
    Your ID number is required to ensure that the ballot is returned by the same voter who applied for it. You may refuse to provide it, but doing so may
    lead your absentee ballot to be rejected and will prevent you from checking on the status of your absentee ballot online.
  CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 46 of 54




             New for the 2020 State Primary!!



              Registered & Mail Ballot Minnesota Voters


Due to COVID19, you do not need to have a witness as part of the
absentee ballot or mail balloting process.


Please make sure your voter information is complete on the signature
envelope (name, address, ID number and signature).


   Your returned ballot must be postmarked on or before
Election Day (August 11, 2020) and received by your county by
 the day before the county canvass, which may take place on
        the second or third day following the election.
                 CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 47 of 54
Instructions
How to vote by absentee ballot
for military and overseas voters for the 2020 state primary
                              ▪   Ballot*                            ▪    Pen with black ink
        You will need:        ▪   Tan ballot envelope*               ▪    Your ID number
                              ▪   White signature envelope*               Minnesota driver’s license number,
                                                                          Minnesota ID card number, U.S. passport number,
                              ▪    Larger white return envelope*
                                                                          or the last four digits of your Social Security number.
                              *If any of these items are missing,         See below if you do not have any of these numbers.
                              please contact your local election
                              official.
 Vote!                                                                                                                             1
    ▪    Mark your votes in private.
    ▪    Follow the instructions on the ballot.
    ▪    Do not write your name or ID number anywhere on the ballot.
    ▪    Do not vote for more candidates than allowed. If you do, your votes for that office will not
         count.                                                                                                                     2
         See the other side if you make a mistake on your ballot.

 Seal your ballot in the tan ballot envelope
    ▪    Do not write on this envelope.

 Put the tan ballot envelope into the white signature envelope
                                                                                                                                    3
   Fill out the white signature envelope completely
    ▪    If there is no label, print your name and Minnesota address (present or last).
    ▪    Print your e-mail address and phone number (optional).
    ▪    Print your Minnesota driver’s license number, Minnesota ID card number, passport number
         or the last four digits of your Social Security number.
         Be sure to use one of the same numbers that you provided on your absentee ballot                                           4
         application.
                If you do not have access to any of these documents, leave this space blank.
    ▪    Read and sign the oath.
    ▪    Seal the envelope.

 Put the signature envelope into the larger white return envelope to protect
    your private information from view                                                                                              5
    ▪    Seal the envelope.


 Return your ballot by Election Day to the address on the return envelope
    ▪     Send it postmarked on or before Election Day, using mail, a package delivery service, or the
          diplomatic pouch at a U.S. embassy or consulate. SEE IMPORTANT NOTE ON OTHER SIDE
    ▪     Postage is not required if the postal permit is on the envelope and it is sent using the U.S.
          mail, U.S. military mail, or the diplomatic pouch. Postage may be required if you use a                                   6
          foreign mail service or a package delivery service.
               See the other side for special instructions if you have a disability.
    To check the status of your absentee ballot, visit http://www.mnvotes.org.
    If you have any questions, contact your county elections office at [insert e-mail address] or
    [insert telephone number].
                   CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 48 of 54

 IMPORTANT NOTE: Your returned ballot must be postmarked on or before Election Day (August 11, 2020)
 and received by your county by the day before the county canvass, which may take place on the second or
 third day following the election.


Correcting a mistake
▪ If time allows, ask for a new ballot from your election office. Contact your election
  office at [e-mail] or [phone number], or
▪ Completely cross out the name of the candidate you accidentally marked
  and then mark your ballot for the candidate you prefer (do not initial your
  corrections).




If you have a disability:

If you have a disability or cannot mark your ballot, another person may assist you by marking your ballot at your direc-
tion, assembling the materials, and filling in the forms for you.

When signing the envelope, Minnesota law says you may:
▪ Sign the return envelope yourself, or
▪ Make your mark, or
▪ Ask another person to sign for you in your presence. (Have this person sign their own name as well.)
▪ If you have adopted the use of a signature stamp for all purposes of signature, you may use your signature stamp or
  ask another person to use your signature stamp in your presence.
                                                                    Minnesota Statutes, section 645.44, subdivision 14

 Please note: Voting is not covered by power of attorney. A person with power of attorney may only sign for you in
               your presence as outlined above.



Confidentiality Notice: If your ballot envelope is accepted, your name and address is available to the public upon that acceptance, when used for
elections, political and law enforcement purposes. Otherwise, the data you supply on your signature envelope is restricted to election officials until
8:00 p.m. on Election Day. After that time, your envelope and the data on it, other than your identification number, are public information. Your ID
number is required to ensure that the ballot is returned by the same voter who applied for it. You may refuse to provide it, but doing so may lead
your absentee ballot to be rejected and will prevent you from checking on the status of your absentee ballot online.
       CASE 0:20-cv-01205-ECT-TNL                              Document 47-1 Filed 06/22/20 Page 49 of 54
Instructions
How to vote by absentee ballot for non-registered voters in the 2020 state primary

        You will need:         ▪    Ballot*                                         ▪    Your ID number
                               ▪    Tan ballot envelope*                                 Minnesota driver’s license number,
                               ▪    Voter registration application*                      Minnesota ID card number,
                               ▪    White signature envelope*                            or the last four digits of your Social Security number.
                               ▪    Larger white return envelope*                        See below if you do not have any of these numbers.
                               ▪    Pen with black ink                              ▪    Witness
                               ▪    Minnesota driver’s license with your address         Anyone registered to vote in Minnesota,
                                    or other authorized proof of where you live.         including your spouse or relative,
                                    See other side for a list of options                 or a notary public,
                               *If any of these items are missing, please                or a person with the authority to administer oaths
                                 contact your local election official.
Important: You must submit the voter registration application with your ballot
                                                                                                                                              1
           (in the white signature envelope) for your vote to be counted.
   Fill out the voter registration application and sign it
    ▪     Show your witness your driver’s license or other authorized proof of where you live.
          See the other side for a list of options.
 Vote!
    ▪     Show your witness your blank ballot, then mark your votes in private.                                                               2
    ▪     Follow the instructions on the ballot.
    ▪     Do not write your name or ID number anywhere on the ballot.
    ▪     Do not vote for more candidates than allowed. If you do, your votes for that office will not count.
          See the other side if you make a mistake on your ballot.
                                                                                                                                              3
   Seal your ballot in the tan ballot envelope
    ▪     Do not write on this envelope.
 Put the tan ballot envelope and the voter registration application in the
    white signature envelope
   Fill out the white signature envelope completely                                                                                         4
    ▪     If there is no label, print your name and Minnesota address.
    ▪     Print your Minnesota driver’s license number, Minnesota ID card number, or the last four
          digits of your Social Security number.
          Be sure to use one of the same numbers that you provided on your absentee ballot application.
                       If you do not have any of these numbers, check the box.
    ▪     Read and sign the oath.                                                                                                           5
    ▪     Ask your witness to print their name and Minnesota street address, including city (not a P.O. Box),
          indicate which proof you showed them, and sign their name.
                      If your witness is an official or notary, they must print their title instead of an address.
                      Notaries must also affix their stamp.
    ▪     Seal the envelope.
                                                                                                                                             6
   Put the signature envelope into the larger white return envelope to protect your
    private information from view
    ▪     Seal the envelope.

   Return your ballot by Election Day to the address on the return envelope
          Ballots may not be delivered to your polling place.                                                                                 7
          You have three options:
          ▪    Send it so it is postmarked on or before Election Day, using U.S. mail or a package delivery
               service (SEE INSERT FOR IMPORTANT DETAILS ABOUT THIS),
          ▪    Deliver it in person before election day or by 3:00 p.m. on Election Day, or
          ▪    Ask someone to deliver it by 3:00 p.m. on Election Day.
                     This person cannot deliver more than 3 ballots.
    To check the status of your absentee ballot, visit www.mnvotes.org.
                CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 50 of 54
 Options for proof of where you live
      A valid Minnesota driver’s license, Minnesota ID card, or permit with your current address
      or
      A photo ID that does not have your current address along with a document that has your current address
          ▪   Eligible photo IDs: Minnesota or another state’s driver’s license, learner’s permit, or ID card; U.S. passport;
              U.S. military or veteran ID card; Minnesota high school/college/university ID card; or tribal ID card with your
              signature, from a tribe recognized by the Bureau of Indian Affairs (BIA).
          ▪   Eligible documents with your current address: an original bill, including account statements and start-of-
              service notifications, dated within 30 days before or with a due date 30 days before or after the election; a
              current student fee statement; or a residential lease if valid through election day. Eligible bills are: gas,
              electric, solid waste, water, sewer, phone, cell phone, television, Internet provider, credit card, or banking
              services; or bills for rent or mortgage payments.
       or one of the following:
          ▪ A yellow receipt for a valid Minnesota driver’s license, Minnesota ID card, or permit with your current address
          ▪ Vouching: the signature of a registered voter who lives in your precinct and personally knows that you live in
              the precinct. If your witness is registered to vote in this precinct, your witness may vouch for you.
              This person must complete and sign the voucher form on the back of the voter registration application.
          ▪ A tribal ID card with your name, address, signature, and picture, from a tribe recognized by the BIA
          ▪ A “Notice of Late Registration” if you received one from the county auditor or city clerk
          ▪ If you have moved within your precinct or changed your name, a current registration in the precinct
          ▪ Vouching for residents of certain residential facilities: the signature of an employee of your residential
              facility, including nursing homes, group homes, battered women’s shelters, homeless shelters, etc.
              If you are not sure if the residential facility where you live is eligible, call your local election official.
              The employee must complete and sign the voucher form on the back of the voter registration application.

 Correcting a mistake
  ▪ If time allows, ask for a new ballot from your election office. Contact your election office at
    [e-mail] or [phone number], or
  ▪ Completely cross out the name of the candidate you accidentally marked
    and then mark your ballot for the candidate you prefer (do not initial your corrections).


 If you have a disability:
 If you have a disability or cannot mark your ballot, your witness may assist you by marking your ballot at your
 direction, assembling the materials, and filling out the forms for you.

 When signing the envelope, Minnesota law says you may:
 ▪ Sign the return envelope yourself, or
 ▪ Make your mark, or
 ▪ Ask your witness to sign for you in your presence. (Have the witness sign their own name as well.)
 ▪ If you have adopted the use of a signature stamp for all purposes of signature, you may use your signature stamp or
    ask your witness to use your signature stamp in your presence.
                                                                      Minnesota Statutes, section 645.44, subdivision 14
 Please note: Voting is not covered by power of attorney. A person with power of attorney may only sign for you in
              your presence, as outlined above.
Confidentiality Notice: If your ballot envelope is accepted, your name and address is available to the public upon that acceptance, when used for
elections, political and law enforcement purposes. Otherwise, the data you supply on your signature envelope is restricted to election officials until
8:00 p.m. on Election Day. After that time, your envelope and the data on it, other than your identification number, are public information. Your ID
number is required to ensure that the ballot is returned by the same voter who applied for it. You may refuse to provide it, but doing so may lead your
absentee ballot to be rejected and will prevent you from checking on the status of your absentee ballot online.
             CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 51 of 54


Instructions
How to vote by mail ballot—2020 state primary
                      ▪     Ballot*
   You will need:
                      ▪     Tan ballot envelope*
                      ▪     White signature envelope*
                      ▪     Pen with black ink

                      *If any of these items are
                      missing, please contact your
                      local election official.

 Vote!
   ▪   Follow the instructions on the ballot.                                                         1
   ▪   Do not write your name or ID number anywhere on the ballot.
   ▪   Do not vote for more candidates than allowed.
                If you do, your votes for that office will not count.
   See the other side if you make a mistake on your ballot.
                                                                                                      2

 Seal your ballot in the tan ballot envelope
   ▪   Do not write on this envelope.


 Put the tan ballot envelope into the white signature envelope                                       3



 Fill out the white signature envelope completely
   ▪   If there is no label, print your name and Minnesota address.
   ▪   Read and sign the oath.
                                                                                                      4
   ▪   NOTE: A witness is not required for registered mail ballot voters
        for the 2020 state primary
   ▪   Seal the envelope.


 Return your ballot
                                                                                                      5
   Postmarked by Election Day to the address on the signature envelope
    You have three options:
   ▪    Send it postmarked on or before Election Day, using U.S. mail or a package delivery service
         (SEE INSERT FOR IMPORTANT DETAILS ABOUT THIS),
   ▪ Deliver it in person by 8:00 p.m. on Election Day, or
   ▪ Ask someone to deliver it by 8:00 p.m. on Election Day.
                 This person cannot deliver more than 3 ballots.
   If you have questions, please call: (…) …-…. .
 See other side for special instructions if you have a disability
                 CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 52 of 54

Correcting a mistake
▪     If time allows, ask for a new ballot from your election office. Contact your election office at
      [e-mail] or [phone number], or
▪     Completely cross out the name of the candidate you accidentally marked
      and then mark your ballot for the candidate you prefer (do not initial your corrections).



If you have a disability:
    If you have a disability or cannot mark your ballot, anyone may assist you by marking your ballot at your direction,
    assembling the materials and filling out the forms for you.

 When signing the envelope, Minnesota law says you may:
▪ Sign the return envelope yourself, or
▪ Make your mark, or
▪ Ask someone to sign for you in your presence. Have the person sign their own name as well.
▪ If you have adopted the use of a signature stamp for all purposes of signature, you may use your signature stamp or
   ask someone to use your signature stamp in your presence.
                                                                     Minnesota Statutes, section 645.44, subdivision 14

Please note: Voting is not covered by power of attorney. A person with power of attorney may only sign for you in your
presence, as outlined above.

Confidentiality Notice: The data you supply on your signature envelope are public information when used for elections, political or law
enforcement purposes as part of a public information list.
                CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 53 of 54
Instructions
How to vote by absentee ballot
for registered 2020 state primary voters
                    ▪    Ballot*                             ▪    Pen with black ink
                    ▪    Tan ballot envelope*                ▪    Your ID number
 You will need: ▪        White signature envelope*                Minnesota driver’s license number, Minnesota ID card number,
                    ▪    Larger white return envelope*             or the last four digits of your Social Security number.
                                                                   See below if you do not have any of these numbers.

                    *If any of these items are missing,
                    please contact your local election
                    official.

                                                                                                                             1
 Vote!
    ▪
    ▪     Follow the instructions on the ballot.
    ▪     Do not write your name or ID number anywhere on the ballot.
    ▪     Do not vote for more candidates than allowed. If you do, your votes for that office will not
          count.                                                                                                             2
          See the other side if you make a mistake on your ballot.

 Seal your ballot in the tan ballot envelope
    ▪     Do not write on this envelope.

 Put the tan ballot envelope into the white signature envelope
                                                                                                                            3
 Fill out the white signature envelope completely
    ▪     If there is no label, print your name and Minnesota address.
    ▪     Print your Minnesota driver’s license number, Minnesota ID card number, or the last four
          digits of your Social Security number.
          Be sure to use one of same numbers that you provided on your absentee ballot application.
                     If you do not have any of these numbers, check the box.
    ▪     Read and sign the oath.                                                                                           4
    ▪     NOTE: A witness is not needed for the absentee ballots of
          registered voters in the 2020 Minnesota state primary
    ▪     Seal the envelope.

       Put the signature envelope into the larger white return envelope to
        protect your private information from view                                                                           5

    ▪     Seal the envelope.
 Return your ballot
    Postmarked by Election Day to the address on the return envelope
    Ballots may not be delivered to your polling place.
     You have three options:
    ▪   Send it so it is postmarked by Election Day, using U.S. mail or a package delivery service                           6
          (SEE INSERT FOR IMPORTANT DETAILS ABOUT THIS),
    ▪ Deliver it in person before election day or by 3:00 p.m. on Election Day, or
    ▪ Ask someone to deliver it by 3:00 p.m. on Election Day.
          This person cannot deliver more than 3 ballots.
                    See the other side for special instructions if you have a disability.
            To check the status of your absentee ballot, visit www.mnvotes.org.
                  CASE 0:20-cv-01205-ECT-TNL Document 47-1 Filed 06/22/20 Page 54 of 54

Correcting a mistake
▪     If time allows, ask for a new ballot from your election office. Contact your election office at
      [e-mail] or [phone number], or
▪     Completely cross out the name of the candidate you accidentally marked
      and then mark your ballot for the candidate you prefer (do not initial your corrections).



If you have a disability:
    If you have a disability or cannot mark your ballot, anyone may assist you by marking your ballot at your direction,
    assembling the materials, and filling out the forms for you.

    When signing the envelope, Minnesota law says you may:
▪     Sign the return envelope yourself, or
▪     Make your mark, or
▪     Ask someone to sign for you in your presence. Have the person sign their own name as well.
▪     If you have adopted the use of a signature stamp for all purposes of signature, you may use your signature stamp or
      ask someone to use your signature stamp in your presence.
                                                                         Minnesota Statutes, section 645.44, subdivision 14

    Please note: Voting is not covered by power of attorney. A person with power of attorney may only sign for you in
                  your presence, as outlined above.



Confidentiality Notice: If your ballot envelope is accepted, your name and address is available to the public upon that acceptance, when
used for elections, political and law enforcement purposes. Otherwise, the data you supply on your signature envelope is restricted to
election officials until 8:00 p.m. on Election Day. After that time, your envelope and the data on it, other than your identification number,
are public information. Your ID number is required to ensure that the ballot is returned by the same voter who applied for it. You may
refuse to provide it, but doing so may lead your absentee ballot to be rejected and will prevent you from checking on the status of your
absentee ballot online.
